Buchanan, J.
At a probate sale of the effects of the succession of Jem 0. Wallis, made by order of Court, on the 24th February, 18S3, a negro woman slave named Adeline, aged 23 years, and her three children were adjudicated to Pierre L. JRoussel, for the sum of eighteen hundred dollars, payable, onothird in all March, 1854, one-third in all March, 1855, and one-third in all March, 1856. In February, 1854, JRoussel brought an action quanti minoris against the executrix of Wallis’s estate, alleging that the slave Adeline had died, since the sale, of a disease of the lungs, with which disease she had been affected at the time of the sale ; and claiming to have eight hundred dollars deducted from the price, in consequence of the death of said Adeline. In April, 1854, the executrix brought suit against Roussel for the first installment of the price of the slaves, which installment was then past due and unpaid. The court ordered the two suits to be consolidated ; and the question for examination is, whether a case for reduction of price has been made out on the part of the purchaser.
The evidence shows that some days, or perhaps some weeks, after the purchase, (for the witness is uncertain as to the time) the slave Adeline complained of being sick — her symptoms, shortness of breath and tumors. Her belly also appeared swollen. A physician was called in on the 19th March, about a month after the sale, who testifies that he found her laboring under a pulmonary disease which in his opinion had existed at least six mouths. By auscultation ho detected a cavity in the upper lobe of the right lung, and at once told Mr. Roussel that he thought she was too far gone to do anything for her except to afford temporary relief. From this time wo are informed that the health of the girl continued declining. She was occasionally employed in cooking and in field work, but was the greater part of the time confined to her bed. On the 16th July, four months after his first visit, the physician paid her a second visit, and two more on the 30th and 81st August. She died on the 14th September. We arc of opinion that it was incumbent on the purchaser, either to have placed the slave under continued medical treatment after the first visit of the physician had disclosed to him the serious nature and threatening- aspect of her complaint, or at once have offered to return her to his vendor. Having failed to do either, he must support the loss.
*120It is therefore adjudged and decreed that the judgment of the District Court in these consolidated cases be reversed; and it is further decreed, that Sarah Phipps, executrix of Jesse G. Wallis, recover of Pierre L. Eoussel, and of Marie Madeleine Roussel, in solido, in suit No. 1186 of the docket of the District Court, the sum of one thousand and sixty-six dollars and sixty-six cents, with interest at eight per cent, from 3d April, 1854, until paid, with mortgage and privilege of vendor upon the slaves mentioned in her petitition, and costs in both courts; and that in suit No. 1151 there bo judgment for defendant.